ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a peti*125tion for disciplinary action alleging that respondent Suzanne K. Basiago has committed professional misconduct warranting public discipline, namely, use of trust account funds to cover personal transactions that resulted in trust account shortages, failure to maintain all required trust account books and records, and incomplete answers to the Director’s inquiries about her trust account, in violation of Minn. R. Prof. Conduct 8.1(a)(1) and 8.4(c).
Respondent admits her conduct violated the Rules of Professional Conduct, waives her rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a four-month suspension with no waiver of the reinstatement hearing provided for in Rule 18, RLPR. The parties further recommend that reinstatement be conditioned on (1) payment of costs in the amount of $900 plus interest under Rule 24(a), RLPR; (2) compliance with Rule 26, RLPR; (3) successful completion of the professional responsibility examination; and (4) satisfaction of continuing legal education requirements.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Suzanne K. Basiago is suspended from the practice of law for four months, that the reinstatement hearing provided for in Rule 18, RLPR, is not waived and that reinstatement is conditioned on the agreed-upon conditions set forth above. Respondent shall pay costs in the amount of $900.
BY THE COURT:
/s/Paul H. Anderson Associate Justice